Exhibit 10.70

MetLife, Inc.

 

 

Compensation Committee

February 11, 2013

Resolved:

 

(1) That the Annual Variable Incentive Plan (“AVIP”) awards for 2013 performance
shall constitute Cash-Based Awards under the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan (the “Stock and Incentive Plan”);

 

(2) That the measures to be used to determine performance results of MetLife,
Inc. (the “Company”) for establishing the amount to be available for payment of
awards under AVIP for 2013 performance (the “2013 Available Amount”) are
approved in all respects substantially in the form described in the materials
presented to the Committee and filed with the records of the meeting, subject to
Committee discretion to increase or decrease and otherwise determine the 2013
Available Amount;

 

(3) That the 2013 Section 162(m) Goals shall be the following:

 

  (a) Positive Company income from continuing operations before provision for
income tax, excluding net investment gains (losses) (determined in accordance
with Section 3(a) of Article 7.04 of SEC Regulation S-X), which includes total
net investment gains (losses) and net derivatives gains (losses), measured for
2013.

 

  (b)

Positive Company Total Shareholder Return for the Performance Period. “Total
Shareholder Return” means the change (plus or minus) from the Initial Closing
Price to the Final Closing Price, plus dividends (if any) actually paid on
shares of MetLife, Inc. common stock on a reinvested basis during the
Performance Period. “Initial Closing Price” means the average Closing Price for
the twenty (20) trading days prior to the first day of the Performance Period.
“Final Closing Price” means, in the case of the Company the average Closing
Price for the twenty (20) trading days prior to and including the final day of
the Performance Period. “Closing Price” means the closing price of a Share as
reported in the principal consolidated transaction reporting system for the New



--------------------------------------------------------------------------------

  York Stock Exchange (or on such other recognized quotation system on which the
trading prices of the Shares are quoted at the relevant time), or in the event
that there are no Share transactions reported on such tape or other system on
the applicable date, the closing price on the immediately preceding date on
which Share transactions were reported. “Shares means shares of MetLife, Inc.
common stock. The “Performance Period” refers to 2013.

 

(4) That the Chief Executive Officer of the Company (“CEO”) and each other
member of the Company’s Executive Group shall be eligible for an AVIP award for
2013 of $10 million if any one or more of the 2013 Section 162(m) Goals is met;
provided, however, that the Committee shall retain the ability, in its
discretion, to reduce the amount of the award payable (including reducing the
amount payable to zero) based on such factors or considerations that the
Committee shall deem appropriate, including but not limited to the amounts that
would have been payable to the CEO or other member of the Company’s Executive
Group, respectively, under the methodology applicable to other employees under
AVIP;

 

(5) That if the Company does not meet any of the 2013 Section 162(m) Goals,
neither the CEO nor any of the other members of the Company’s Executive Group
shall be eligible for any AVIP award for 2013; and

 

(6) That the officers of the Company (the “Officers”) be and hereby are
authorized, in the name and on behalf of the Company, to (a) take or cause to be
taken any and all such further actions and to prepare, execute and deliver or
cause to be prepared, executed and delivered, and where necessary or
appropriate, file or cause to be filed with the appropriate governmental
authorities, all such other instruments and documents, including but not limited
to all certificates, contracts, bonds, agreements, documents, instruments,
receipts or other papers, (b) incur and pay or cause to be paid all fees and
expenses and (c) engage such persons, in each case as such Officer shall in that
Officer’s judgment determine to be necessary or appropriate to carry out fully
the intent and purposes of the foregoing resolutions and each of the
transactions contemplated thereby.